Title: From George Washington to Charles Lee, 14 November 1796
From: Washington, George
To: Lee, Charles


                        
                            Private
                            Dear Sir, 
                            Philadelphia 14th Novr 1796.
                        
                        This letter is for your eye only—It is written for the purpose of expressing my
                            regret for your continued absence from the Seat of the Government. Rely upon it, it is
                            productive of unpleasant remarks, in which I must be involved. It will, indeed is,
                            considered as making a Sinecure of the Office. To suppose there is no particular occasion
                            for the Law-Officer of the government at the Seat of it during the recess of Congress is
                            incorrect—Many cases have presented themselves since the adjournment, requesting the opinion
                            & advice of the Attorney General (besides other duties marked out by the Laws)—some
                            points have called for your aid since I have been here—and will occur without an hours
                            previous notice in times like the present. Let me entreat you therefore to come on without
                            delay and to be assured of the esteem & friendship of Your
                            Affectionate
                        
                            Go: Washington
                            
                        
                    